DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 07/06/2021.  Claims 1, 10, and 18 have been amended.  Claims 2, 11, and 19 have been cancelled.  Claims 1, 3-5, 7-10, 12-14, 16-18, 20, 21, and 23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10, 12-14, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “in response to the provided pedestrian location information, and based at least in part on (i) a position of a mobile robot relative to a location of one or more other robots, and (ii)) analysis of sensor data associated with one or more pedestrians within the given area, determining a display location containing at least one target pedestrian satisfying at least one characteristic within the given area for the robot to display a mobile message” is not supported by the specification.  The Examiner points to paragraph [0059] which states, in part, “In some embodiments, the apparatus, such as the processing circuitry 12, the processor 14, or the like, may take the pedestrian location information provided for a given area and determine one or more potential display locations to which a mobile message may be displayed. The determination may be based on a desired population density (e.g., semi-crowded sidewalks may allow for better interactions with pedestrians than over crowded sidewalks), the type of advertisement information that may be displayed, the size of the sidewalks, the characteristics of the pedestrians, and/or the like.”  Next, paragraph [0060] states, “In some embodiments, mobile robots may be configured to interact with more people of a certain characteristic (e.g., adults instead of children) and the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, may use the pedestrian location information to determine the locations that would reach the most people (or reach them the most effectively) having that characteristic. For example, there may be a greater density of adults at a bar than at a family restaurant.”  There is no mention of analysis of sensor data associated with one or more pedestrians within the given area playing a role in the determination of a display location containing at least one target pedestrian.
Based on the above, it is found that the inventors were not in possession of an invention capable of performing the claimed function.  
Regarding claim 1, the limitation in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and functionality of the mobile robot, to cause the robot to approach the at least one target pedestrian does not appear to be supported by the specification.  There is no indication of the communication itself being based on map database information and the functionality of the mobile robot.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the map database comprises cartographic data, routing data, or maneuvering data” is indefinite.  While one of ordinary skill in the art could ascertain that cartographic data may be interpreted as a mapping of an area, it is unclear what routing data and maneuvering data are.  The Examiner points to paragraph [0034] which 
Regarding claim 1, the limitation in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to approach the at least one target pedestrian is indefinite. As stated above, the specification appears to have a proper written description for the limitation.  For example, under what circumstances regarding the map information and the functionality of the mobile robot, does the communication occur?
Independent claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
A method for mobile advertising within a given area, the method comprising:

wherein the pedestrian location information is based on at least one of a historical pedestrian flow, a real-time pedestrian flow, or a digital map of walkways, and wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time;
wherein the map database comprises cartographic data, routing data, or maneuvering data;
in response to the provided pedestrian location information, and based at least in part on (i) a position of a mobile robot relative to a location of one or more other mobile robots, and (ii) analysis of sensor data associated with one or more pedestrians within the given area, determining a display location containing at least one target pedestrian satisfying at least one characteristic within the given area for the mobile robot to display a mobile message; 

based on the display location determined and the at least one characteristic, providing advertisement information to be included in the mobile message
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of an advertising activity.  That is, other than reciting the mobile message as being provided by a “mobile robot”, nothing in the claim elements precludes the steps from described as an advertising activity since the claims describe the analysis of pedestrian location and characteristics to determine a location to display an advertisement t to pedestrians.  A simple analog example of the claimed invention would be assigning a human to a corner of an intersection that is known to be busy so that they may hand out flyers to women.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising/marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recite an abstract idea.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and therefore also recite the same abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “mobile robot”, an “apparatus for determining a  in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and functionality of the mobile robot, to cause the robot to approach the at least one target pedestrian.  However, this is merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and functionality of the mobile robot, to approach the at least one target pedestrian (i.e. transmission of instructions) does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The Examiner further takes Official Notice that communicating instructions to a robot is a well understood, routine and conventional function.  Simple examples may be found in remote control cars, or Computer Numerical Control (CNC) machining. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore, the claims are not found to be patent eligible.
Claims 3-5 and 7-9 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-14, and 16-17 are dependent on claim 10, and include all the limitations of claim 10.  Claims 20, 21, and 23 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji (US 10,556,349) in view of McCormack (US 10,311,451), Choi (US 2011/0098874), and Taveira (US 9,552,736).
Regarding claim 1, Alduaiji discloses a method for mobile advertising within a given area, the method comprising:
Accessing pedestrian location information for the given area… for the given area, wherein the pedestrian location information is based on at least one of a historical pedestrian flow, a real-time pedestrian flow, or a digital map of walkways.  Alduaiji discloses a system checking a location’s crowded data (Fig. 30).
Alduaiji does not disclose accessing…a map database…wherein the map database comprises cartographic data, routing data, or maneuvering data.  In light of the 112 rejection above, Choi teaches the limitation.  Choi teaches a system wherein a map navigation map is created using a map database (See at least Abstract, Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for navigation of a robot (Claim 1).
Alduaiji does not fully disclose wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time.  Alduaiji does disclose historical data about the crowdedness (i.e. amount of people) at a location.  However, Alduaiji does not disclose the inclusion of characteristics of people in the given area.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been 
In light of the 112 rejection above Alduaiji also partially discloses:
 in response to the provided pedestrian location information, and based at least in part on (i) a position of a mobile robot relative to a location of one or more other robots, and (ii)) analysis of sensor data associated with one or more pedestrians within the given area, determining a display location containing at least one target pedestrian satisfying at least one characteristic within the given area for the robot to display a mobile message; and
Based on the display location determined, providing advertisement information to be included in the mobile message to be provided by the mobile robot to at least one of the one or more pedestrians in the display location
Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location (i.e. determined location) based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30), as well as finding a crowded location using sensors to detect locations crowded with people (Fig. 31; Col. 13, Lines 31-37).  The Examiner asserts that a “characteristic” may merely be being present in a particular area.  However, Alduaiji does not determine the location at least based on a position of a mobile robot relative to a location of one or more other mobile robots.  Taveira teaches a system that may warrant a temporary flight restriction for drones based on observing a high concentration of air traffic (i.e. other mobile robots) in a particular 
Alduaiji does not disclose in response to determining the display location, communicating with the mobile robot, based at least in part on information from the map database and the functionality of the mobile robot, to approach the at least one target pedestrian.  In light of the 112 rejection above, Choi teaches this limitation.  Choi teaches a system wherein a navigational control unit instructs a robot drive unit to drive a robot based on a user command signal received from a client terminal, a “target control velocity” (i.e. functionality), and map creation information (i.e. information from the map database) (see at least Paras. [0026]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for the navigation of a robot (Claim 1).  Further, the Examiner notes that the language to cause the mobile robot to approach the at least one target pedestrian is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.
Claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 9 Alduaiji discloses the method according to claim 1 further comprising causing the transmission of the mobile message to the at least one target pedestrian of the one or more pedestrians in the display location.  Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location at which the robot has arrived based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30).
Claims 17 and 23 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale. 

Claims 3, 4, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Bauman (US 2017/0178179).
Regarding claim 3, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising altering the mobile message based on an interaction by at least one of the one or more pedestrians in the display location.  Bauman teaches a system that modifies an aspect of an advertisement based on a user interaction (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to modify an advertisement based on a user interaction as taught by Bauman since the initial advertisement may not be relevant to the user (Para. [0004]).
Claims 12 and 20 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 4, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising collecting data based on one or more interactions with at least one of the one or more pedestrians.  Bauman teaches an ad server receiving information reflecting a user interaction with an advertisement (Para. [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, 
Claims 13 features limitations similar to those of claim 4, and are therefore rejected using the same rationale.

Claims 5, 7, 14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Eckhoff (US 2011/0150298)
Regarding claim 5, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 wherein the at least one characteristic of the at least one target pedestrian in the display location used to determine the advertisement information to be provided includes at least one of gender, age, height, or weight.  Eckhoff discloses identifying characteristics of an individual that include an age or gender, and displaying content based on the characteristic (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to provide ads based on identified characteristics as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that providing ads based on identified characteristics would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claims 14 and 21 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale
Regarding claim 7, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising selecting the at least one target pedestrian of the one or more pedestrians to display the mobile message based on at least one of facial recognition or gesture recognition.  Eckhoff teaches providing a display to an individual based on identified characteristics of the individual, wherein the characteristic is identified via facial recognition (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to utilize facial recognition as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that utilizing facial recognition would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claim 16 features limitations similar to those of claim 7, and are therefore rejected using the same rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Terzian (US 2018/0300746)
Regarding claim 8, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising interacting with one or more additional robots to provide one or more mobile messages to more than one display location.  Terzian teaches a system that controls self-driving vehicles featuring advertisements in several locations (See at least Paras. [0029], [0031], [0089]).  It would have been obvious to one of ordinary skill in the .
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the terms “routing data” and “maneuvering data” are clearly defined in the specification.  The Examiner respectfully disagrees.  While paragraph [0039] makes mention of several types of data (e.g. road segment data records, path segment and node data records), it fails to define what routing data and maneuvering data are.  For example, of the types of data listed in paragraph [0039], which is routing data, and which is maneuvering data?  Based on this, the rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the Examiner has failed to properly articulate how the claims fall within certain methods of organizing human activity.  The Examiner respectfully disagrees.  MPEP 2106.04 (a) indicates that Certain Methods of Organizing Human Activity includes “advertising, marketing or sales activities or behaviors” which the rejection above indicates that the claims are directed to.  As stated in the previous Office Action, Applicant’s very own claim language states at least “…providing advertisement information to be included in the mobile message…
Applicant argues that the claims are integrated into a practical application.  Applicant alleges that the claims provide an improved method for managing multiple robots and allocating resources efficiently within a system.  The Examiner respectfully disagrees.  The dispatching of robots based on particular criteria is not a technical improvement.  Even if the claims provided a  system where “multiple mobile robots may be able to operate effectively without fear of interference” they do not provide an improvement to the mobile robots (i.e. computer) themselves.  The functioning capabilities of any involved computing elements remain unchanged.  If anything, the claims merely provide an improvement to the data itself (i.e. route efficiency for advertisements).     
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Choi does not teach or suggest “causing the mobile robot to approach the at least one target pedestrian”.  The Examiner respectfully disagrees.  References Alduaiji and Taveira have been cited as determining the display location for a robot/drone.  Choi has been brought in to instruct the robot/drone to drive to the location based on map creation information and “target control velocity” (i.e. functionality).  Since the determined location contains the target pedestrian, by instructing the robot/drone to proceed to the location is by default approaching the target pedestrian.  For example, based on the example provided in paragraph [0060] of the specification, if adults (i.e. targeted pedestrians) are located in a bar (i.e. determined location), by instructing the robot to approach the bar, the system is instructing the robot to approach the targeted adults. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681